

Exhibit 10.22


FNB SOUTHEAST




ANNUAL INCENTIVE BONUS PLAN








The Board of Directors shall approve the Company’s Annual Profit Plan.




The Compensation Committee may establish, with the approval of the Board, an
Annual Incentive Bonus Plan for “Key Employees” as an incentive to achieve FNB’s
Profit Plan and other goals and objectives. The rules of the Annual Incentive
Bonus Plan shall be set forth in writing. The President and Chief Executive
Officer shall determine who will be eligible to participate in the Annual
Incentive Bonus Plan, subject to Board approval. Based on responsibility levels,
the President and Chief Executive Officer will have discretionary authority to
place individual Participants where he feels appropriate pertaining to their
Target Bonus potential.


Under the terms of the “2006 Annual Incentive Plan”, the following Rules shall
apply:


Each Participant’s Target Bonus in the Annual Incentive Plan will be divided
into two (2) parts as follows:




Part A


That portion of each Participant’s Target Bonus that is tied to FNB achieving
its Annual Profit Plan. The amount of a Participant’s Target Bonus that is
weighted to this Part A is subject to increase or decrease in accordance with
the Profit Plan Bonus Grid A (see Exhibit 1).




Part B


That portion of each Participant’s Target Bonus that is tied to the Participant
achieving his individual goals and objectives. The amount of each Participant’s
Target Bonus that is weighted to this Part B is subject to decrease in
accordance with the Profit Plan Bonus Grid B (see Exhibit 2).











 
83

--------------------------------------------------------------------------------

 

Regardless of a Participant’s job function or position, at least 25% of each
Participant’s Target Bonus will be directly tied to FNB achieving its Annual
Profit Plan. The President and Chief Executive Officer shall allocate the
percentage of each Participant’s Target Bonus that shall be weighted to
achieving FNB’s Annual Profit Plan (Part A) and the amount weighted to achieving
individual goals (Part B). The President and CEO’s Target Bonus shall be 60%
weighted to achieving FNB’s Profit Plan and 40% shall be weighted to achieving
his individual goals and objectives as established by the Board.




 

 

Job Function or Position
Target Bonus
Weighting of Target Bonus
Part A
Part B
FNB’s Profit Plan
Department, Profit Center or Branch Goals
Level 1
35%
60%
40%
Level 2
     
Level 3
20%
25%
75%
Level 4
15%
25%
75%
Level 5
10%
25%
75%
Level 6
5%
25%
75%



The above categories are general breakdowns of how the bonus plan will work.
Based on responsibility levels, the President and Chief Executive Officer will
have discretionary authority to place individual employees where he feels
appropriate pertaining to Target Bonus potential.


A minimum of 25% of a Participant’s Target Bonus will be based on the Profit
Plan (Part A). Management may increase the percentage under Part A, based on the
responsibility levels of the Participant, i.e., certain administrative positions
may be given a higher percentage for overall FNB performance under Part A.


In order to receive a bonus payout under this plan, a participant must be in
good standing from a performance standpoint (receiving a rating of satisfactory
or higher) and be actively employed when bonus payments are made.

 
84

--------------------------------------------------------------------------------

 



Considerations:




1.     The Board reserves the right to periodically review and may change the
Annual Profit Plan for unusual events such as:



 
(a)
Merger related expenses

 
(b)
Opening of new branches

 
(c)
Acquisition of branches

 
(d)
Restructuring of investment portfolio

 
(e)
Other expenses or income that the Board believes to be non-recurring or
extraordinary





2.     Net gains or losses from the sale of investment securities, held as “for
sale” shall be included in the final results of the Profit Plan, except if the
total amount of net gains (or losses) for the fiscal year are deemed to be
“extraordinary”. If the total of the net gains and losses for a fiscal year
exceed 5% of the pre-tax amount of the Annual Profit Plan for that year, this
will be deemed to be “extraordinary”. The amount of the total net gain or loss
that is in excess of 5% of the pre-tax profits for that fiscal year will be
subject to review by the Compensation Committee with final Board approval as to
whether the amount in excess of 5% will or will not be considered in the final
results for bonus purposes under this Plan; but the first 5% of pre-tax profit
shall be considered in the final results for purposes under this Plan. For
example, suppose the annual pre-tax Profit Plan calls for $10 million in pre-tax
earnings, then if the total gains (net of losses) from the sale of securities
were to be $750,000, then $500,000 in pre-tax earnings would be considered, but
the $250,000 excess would be under review by the Committee and the Board.




3.     Regulatory Issues and/or Events - In the event the Employer is under any
IRS, SEC or other regulatory authority enforcement action (except for
enforcement action relating to the 2005 safety and soundness examination by the
Federal Reserve Bank of Richmond), such as a Memorandum of Understanding (MOU),
or other similar event, the Board reserves the right, at its sole discretion, to
terminate or amend this Plan and to either delay or declare “null and void” the
payment of any bonuses earned under this Plan. Any such decision made by the
Board shall be final, conclusive and binding upon all persons, including,
without limitation, FNB Financial Services Corporation, FNB Southeast, its
corporate successors and any Participants.



 
85

--------------------------------------------------------------------------------

 





EXAMPLE OF YEAR-END CALCULATION






v
Position - Branch Manager



v
Base Salary: $50,000



Target Bonus (10%) - $5,000





 
Weight
Target Bonus
¨ Part A
¨ Part B
25%
75%
$1,250
 3,750
$5,000



Annual Results


¨ Part A
 
(Grid A)
·     FNB achieves 98% of Annual Profit Plan:
 
$1,250   Target Bonus
    90%   of Target Bonus payable (98% of Plan)
 
$1,125     Amount payable (Part A)
¨ Part B
 
(Grid B)
·      Participant satisfactorily completes all individual Profit Center goals
and objectives:
·      Annual Profit Plan exceeds 75% as defined in
Exhibit 2. (The target bonus will be reduced if the profit
plan falls below 75%)
·      Exhibit 3 shows a detailed breakdown of individual goals and the payout
calculation.
$3,750     Target Bonus
  100%    of Target Bonus payable
 
$3,750     Amount payable (Part B)





Total Bonus Payable


Part A
Part B
Total Payable
$1,125
$3,750
$4,875




 
86

--------------------------------------------------------------------------------

 



Exhibit 1


PART A


TARGET BONUS - GRID A


A Participant’s Target Bonus amount under Part A of the Annual Incentive Plan
shall be increased or decreased based on the level of achievement of FNB’s
Annual Profit Plan.


If FNB does not achieve at least 90% of its Profit Plan, no bonuses will be paid
under Part A of the Plan.



 
% of Goal
Achieved
% of Target
Bonus Payable
Threshold
90%
50%
 
91%
92%
93%
94%
95%
96%
97%
98%
99%
55%
60%
65%
70%
75%
80%
85%
90%
95%
Target *
100%
100%
 
101%
102%
103%
104%
105%
106%
107%
108%
109%
110%
111%
112%
113%
114%
102%
104%
106%
108%
110%
112%
114%
116%
118%
120%
122%
124%
126%
128%
Maximum
115%
130%



*The Target Level shall be set to equal the achievement of FNB’s Annual Profit
Plan.

 
87

--------------------------------------------------------------------------------

 



Exhibit 2


PART B




TARGET BONUS - GRID B


A Participant’s Target Bonus amount that might otherwise be payable in
accordance with Part B of the Annual Incentive Plan may be decreased if FNB does
not achieve at least 75% of its annual Profit Plan.


Should FNB earn less than 75% of its Target under this Profit Plan, then each
Participant’s Bonus otherwise payable under Part B shall be reduced as provided
in the table below. Should FNB earn less than 60% of its Profit Plan, no bonuses
will be paid under Part B of the Annual Incentive Plan.




% of Profit Plan
% Part B
Bonus Earned
75% or more
Less than 75%
Less than 74%
Less than 73%
Less than 72%
Less than 71%
Less than 70%
Less than 69%
Less than 68%
Less than 67%
Less than 66%
Less than 65%
Less than 64%
Less than 63%
Less than 62%
Less than 61%
Less than 60%
100%
75%
70%
65%
60%
55%
50%
45%
40%
35%
30%
25%
20%
15%
10%
5%
0%






88